| FILED
UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIMUL | 7 2919

cg, CHER PE re

Soret tere
Be UTMERY DISTRICT ne COURT

   
     

 

UNITED STATES OF AMERICA, RoR
Case No. 19CR2203-CAB
Plaintiff,
VS.
LANTY STAR KENNEDY, JUDGMENT OF DISMISSAL
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

. granted the motion of the Government for dismissal of this case, without prejudice; or
LJ the Court has dismissed the case for unnecessary delay; or
LI the Court has granted the motion of the Government for dismissal, without prejudice; or
Cl the Court has granted the motion of the defendant for a judgment of acquittal; or
[]  ajury has been waived, and the Court has found the defendant not guilty; or
[the jury has returned its verdict, finding the defendant not guilty;
of the offense(s) as charged in the Indictment/Information:

Ct 1 - 8:1324{a)(1)(A)(ii),(v)(1),(a)(1)(B)(i) - Transportation of Certain Aliens for Financial Gain; Aiding and Abetting

 

 

 

 

Dated: 2/f 7/19

 

United States Magistrate Judge

 

 
